Citation Nr: 0416316	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-04 981	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of a left 
shoulder injury, including as secondary to the low back 
injury.

3.  Entitlement to service connection for residuals of a neck 
injury, including as secondary to the low back injury.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter and son-in-law


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from July 1950 to July 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's clams for service 
connection for residuals of low back, left shoulder, and neck 
injuries.

During a January 2004 hearing in Washington, D.C., before the 
undersigned Veterans Law Judge (VLJ) of the Board, the 
veteran's representative indicated that the left shoulder and 
neck injury residuals were being claimed as secondary to the 
low back injury residuals (Hearing transcript, p. 5).

Unfortunately, prior to deciding this appeal, the case must 
be remanded to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
filed his April 2000 claims.  But the VCAA applies to claims, 
as here, filed prior to its November 9, 2000 effective date 
if VA had not decided the claim before that date.  See 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 
2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)) 
(VA will apply VCAA implementing regulations to any claim 
filed before November 9, 2000 but not decided by VA as of 
that date).  VA had not "decided" the veteran's claim prior 
to November 9, 2000 because it had not yet issued its January 
2002 rating decision or its subsequent statement of the case 
(SOC) and supplemental SOCs (SSOCs).  See VAOPGCPREC 7-2003, 
2003 VAOPGCPREC LEXIS at *31 (VA had authority to, and did, 
provide that VCAA requirements apply to claims at all stages 
of VA proceedings, up to and including those pending before 
the Board).  See also Bernklau v. Principi, 291 F.3d 795, 806 
(Fed. Cir. 2002) (distinguishing between VCAA application to 
claims pending before RO or Board, and those on appeal before 
a Court).

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the information and competent lay or medical 
evidence reflects the existence of current disability or 
persistent or recurrent symptoms of disability which may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  
See also Charles, 16 Vet. App. at 374 -75.

The medical and lay evidence in the present case meets this 
standard.  There are numerous private medical records on file 
confirming the veteran has a current back disorder, as well 
as neck and shoulder pain that may be related to it or that, 
themselves, may constitute disabilities.  Moreover, the 
veteran's claim that he injured his back while landing from a 
parachute jump is supported by his Military Occupation 
Specialty and jump school training listed on his DD Form 214, 
and a photograph showing his arm in a sling, the date and 
circumstances of which were verified by a buddy statement and 
by his daughter's testimony at the hearing (p. 13).  In 
addition, a lay statement of the veteran's civilian work 
supervisor indicates the veteran experienced back problems as 
early as 1953, and private medical opinions have speculated 
that his current disorders could be due to his parachute 
jumping in service.  In these circumstances, the evidence of 
record indicates there is a disability or disabilities that 
may be associated with service, but there is insufficient 
evidence upon which to base a conclusion as to whether such 
disabilities are related to the veteran's in-service 
parachute jump or otherwise related to his military service.  
He is therefore entitled to a VA examination to assist in 
making this determination.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  The veteran also 
should be asked to submit any relevant 
evidence in his possession concerning his 
claims.

2.  Also ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of his back, 
shoulders, or neck since January 2004 
including, but not limited to, those of 
Dr. Timmons of the East Rockingham Health 
Center.  Ask the veteran to complete and 
return the appropriate releases 
(VA Form 21-4142s) for the medical 
records of any private care provider he 
identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  Also, ask Dr. 
Timmons to explain the underlying reasons 
and bases, if any, for his conclusions in 
his January 2003 and January 2004 letters 
that the veteran sustained a back injury 
from a parachute jump and that this 
injury became chronic, causing the 
veteran's current back disorder and 
associated left shoulder and neck pain.  
If any request for private treatment 
records is unsuccessful, notify 
the veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).

3.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA orthopedic examination to determine 
the etiology of his back disorder and any 
left shoulder or neck disorders.  The 
claims folder must be made available to 
the examiner, including Dr. Timmons' 
opinions and any evidence he submits in 
support of them, and the VA examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  The review 
should also include Dr. White's 
October 1980 letter stating that the 
veteran's "long history of back pain . . 
. seems to have followed his Army 
parachute jumps," and medical records 
relating to the post-service, 1972 
intercurrent back injury referred to in 
Dr. White's letter.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's low back residuals are related 
to his claimed in-service parachute jump 
injury, or otherwise related to service, 
taking into account his 1972 back injury 
after service.  The examiner should also 
indicate the precise condition of the 
veteran's left shoulder and neck, and 
determine if any left shoulder and neck 
disorders are related to the low back 
injury residuals or otherwise related to 
service.

If no opinion can be rendered as to any 
of the above questions, an explanation 
should be set forth discussing why a 
response is not possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
the claims continue to be denied, send 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the appeal to the Board for 
further appellate consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



